CODE OF ETHICS February 22, 2008 Lombardia Capital Partners LLC ("LCP") has adopted this Code of Ethics ("Code"). This Code pertains to LCP's investment advisory services for all LCP clients (the "Clients"). LCP has a fiduciary duty to the Clients that requires individuals associated with LCP to act for the benefit of the Clients. Potential conflicts of interest may arise in connection with the personal trading activities of LCP personnel. This Code establishes standards and procedures designed to prevent improper personal trading, to identify conflicts of interest, and to provide a means to resolve actual or potential conflicts of interest. This Code is based on the fundamental principles of openness, integrity, honesty and trust. LCP requires that its personnel adhere to this Code and the federal securities laws as a basic condition of employment at LCP. All LCP personnel are required to promptly report any violations of this Code to LCP’s Compliance Officer. If you have any questions about the propriety of any activity, you should consult with LCP's Compliance Officer or other responsible LCP personnel. SECTION 1.
